Opinion issued March 26, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-17-00975-CV
                            ———————————
                 IN RE HOGAN LOVELLS US, LLP, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Hogan Lovells US, LLP, filed a petition for writ of mandamus.

Relator seeks to compel the respondent district judge to vacate his order that

compelled relator to produce certain non-privileged documents, and to vacate the

order denying relator’s motion for clarification in the underlying proceeding.1 This




1
      The underlying case is American General Life Insurance Company, et al. v. Schahin
      Petroleo E Gas S.A., et al., Cause No. 2017-19016, pending in the 333rd District
      Court of Harris County, Texas, the Honorable Daryl L. Moore presiding.
Court granted a stay of the challenged orders, requested and received a response, a

reply, and a sur-reply.

      Mandamus is an extraordinary remedy, available only when the relator can

show both that: (1) the trial court clearly abused its discretion or violated a duty

imposed by law and (2) there is no adequate remedy by way of appeal. In re Ford

Motor Co., 165 S.W.3d 315, 317 (Tex. 2005). Relator has failed to show a clear

abuse of discretion.

      Accordingly, we lift the stay imposed by this Court and deny the petition. See

TEX. R. APP. P. 52.8(a), (d), 52.10(b).

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




                                          2